DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant’s election of an anti-MASP-2 inhibitory antibodies as the species of an inhibitory agent and the election of “wherein the methods does not further comprise administering a terminal complement inhibitor that inhibits cleavage of C5” are acknowledged in the Response to Election of Species Requirement, filed 09/30/2021.

     Claims 1-3 and 8-20 are under consideration as they read on the elected species.

     Claims 4-7 have been withdrawn from consideration as they read on non-elected.  

3.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

     Appropriate corrections are required

4.  Claims 1-3 and 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

     The instant claims / elected claims are drawn to / encompassed by the following.

     A method of inhibiting MASP-2-dependent complement activation in a 5subject suffering from catastrophic Antiphospholipid Syndrome (CAPS), comprising administering to the subject a composition comprising an amount of an anti-MASP-2 inhibitory antibody
     that specifically binds to a portion of SEQ ID NO:6,  
     that inhibits cleavage 15of complement protein C5,
     that binds human MASP-2 with a KD of 10 nM or less,
     that binds an epitope in the CCPI domain of MASP-2.  
     that inhibits C3b deposition in an in vitro assay in 1% human serum at an IC50 of 10 nM or 
            less.  
     that inhibits 10C3b deposition in 90% human serum with an IC50 of 30 nM or less.
     wherein the IgG4 molecule comprises a S228P mutation and 
     wherein said MASP-2 inhibitory antibody does not 20substantially inhibit the classical pathway,
     which, in turn, does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph

     One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

    Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).

     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     With respect to the diverse specificities encompassed by the claimed invention, the skilled artisan has known that that a single amino acid substitution in a common allele ablates binding of an antibody and that there can be a dissociation of immunoreactivity from other biological activities when constructing analogs.   

   In turn, applicant relies upon screening approaches to evaluate and identify antibodies having the sequence / residue structures that contribute / affect various variables associated with antibody specificity to various antigen /epitope specificities and functional attributes.
    Here, the specification does not provide sufficient description of the structure, epitope characterization, specificity and pharmacological properties of the breadth of antibodies encompassed by the claimed methods.

    While applicant claims and discloses certain specific anti-MASP-2 antibodies, including anti-MASP-2 antibodies from the literature (e.g., see Table 1) (e.g., MASP-2 Inhibitory Agents on pages 79-91; Examples 5-43),
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-MASP-2 antibodies, including anti-MASP-2 antibodies having the claimed characteristics and properties encompassed by the elected species of the claimed invention. 

    Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed anti-MASP-2 antibodies encompassing antibodies / variants that would identify the claimed antibodies / variants encompassing the various modifications encompassed by the claimed antibody specificity and functional attributes.

       In turn, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-MASP-2 antibodies having the characteristics and properties encompassed by the claimed invention. 



    Applicant was not in possession of the claimed genus of specificities, functional and structural attributes / characteristics in the absence of providing sufficient structural characteristics of the genus of such specificities, structural and functional characteristics and properties and variants thereof” coupled with a known or disclosed correlation between function and structure in the claims.  

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

     The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed anti-MASP-2 antibodies having the characteristics and properties encompassed by that retain the appropriate specificities, structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

    Applicant was not in possession of the claimed anti-MASP-2 antibodies comprising / encompassing the claimed limitations in the absence of providing sufficient specificities, structural and functional characteristics of the species or genus encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  

    The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-MASP-2 encompassed by the claimed invention.  

Ariad points out that the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of with comprising the “limitations” above, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     and the specification at best describes plan for making anti-MASP-2 antibodies as claimed with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-MASP-2 antibodies.
     Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

Amgen at page 1358).

     In contrast to the disclosure of certain of anti-MASP-2 antibodies having the claimed characteristics and properties, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-MASP-2 antibodies claimed.

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

     Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

   An adequate written description must contain enough information about the actual makeup of the claimed products in a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having 

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for genus encompassed by the claimed invention to provide sufficient structure for the anti-MASP-2 antibodies claims under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6.  Claims 1-3 and 8-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
Demopulos et al. (US 2012/0258095) (1449; #CU102) in view of Rother et al. (US 2012/0225056) (1449; #CU117) and 
     Dudler et al (US 2012/0282263) (1449; #CU104) on its own 
    OR as by the anti-MASP-2 antibody/ies OMS646 (also OM5646), 1720_dc35VH21N11V) (see paragraphs [0060], [0064]-[0074], [0903], [0208], [0253], [0316] [0558]-[0613]; see Tables, Figures and Examples) taught by Dudler et al
      OR as evidenced of these same anti-MASP-2 antibodies disclosed in the instant specification for the claims SEQ ID NOS. 67/70 recited in claims 19-20) (see the instant disclosure for the same anti-MASP-2 antibodies.

     Demopulos et al. teach Methods for Treating Conditions Associated with MASP-2 Dependent Complement Activation,
      including effective amounts of anti-MASP-2 antibodies to block complement activation and reduce inflammation, in amounts sufficient to relieve, reduce and symptoms of the diseases conditions (e.g., see paragraphs [0004], [0023]-[0041], [0184], [0193], [0201], [0212]-[0481], [0804]-[0953]), that are useful for inhibit the adverse effect of MASP-2-dependent complement activation in vivo with respect to a variety of MASP-2 related diseases and conditions (e.g., see paragraphs [0186]-[0300]),

     including various antibody and antigen binding constructs (e.g., Fab, Fv, humanized, chimeric, etc. and high affinity) (e.g. see paragraphs [0165]-[0178], MASP-2 Inhibitory Agents / Antibodies: paragraphs [0300]-[0344]),
    associated with activated complement components, including C3b (see [0006], [0018], [0019], [0021],[0077]-[0084], [0160], [0161], [0207]-[0216], [0235], [0271], [0287], [0292]-[0302], [0324], [0349], [0395], [0587], [0589], [0603], [0604], [0619], [0694], [0708], [0746], [0761], [0767]),
    including Pharmaceutical Compositions and Deliver Methods Dosing (e.g., see paragraphs [0389]-[0484]),
    including intravenous, intramuscular, subcutaneous   (e.g., see paragraphs [0033], [0035], [0036], [0069], [0193], [0201], [0222], [0239]. [0240], [0242], [0248], [0251], etc.)
     (see entire document, including Abstract, Drawings, Background, Summary, Description of the Drawings, Description of the Sequence Listing, Detailed Description, Definitions, Overview of the Invention, Role of MASP-2 in Various Disease and Conditions and Therapeutic Methods Using MASP-2 Inhibitory, Examples, Claims).
    
     Demopulos et al. differs from the claimed methods by not treating Catastrophic Antiphopholipid Syndrome (CAPS) as the target of inhibition MASP-2 dependent activation.

     Rother et al. teach Methods and Compositions for Treating Complement-Associated Disorders (see entire document, including Abstract, Background, Summary, Detailed Description, Examples, Claims),
     including treating or prevent complement-associated disorder, including ameliorating one or more symptoms of the disorder.  
     including effective to maintained systemic complement inhibition,
       including chronic treatment using a complement-mediated inhibitor, to prevent or minimized damage and administering / dosing complement inhibitors to maintain in concentration and frequency to substantially inhibit systemic complement activity, including chronic treatment to ameliorate symptoms, including addressing relapse and recurrence,
      including administration via parenterally, intramuscular, subcutaneous, intranasal, without limitation (e.g., see paragraphs [0138], [0162], [0184]),
 (e.g., see paragraphs [0063]-[0080], Tables 1-2),
     including maintained serum hemolytic activity at least than 20% , maintain serum LDH level less 550 (e.g., see paragraphs [0066], [0074]), 
     including antibodies and antigen binding fragments thereof, including IgG antibodies  (e.g., see paragraphs [0077], [0085], [0086]),      
      antibodies specific for complement components, directed against MASP-2 in order to prevent the generation of the anaphylatoxic activity associated with C5a and/or preventing the assembly of the membrane attack complex associated with C5b (see paragraph [0091]),
     including Castastrophic Antiphospholipid Syndrome (CAPS) (e.g., see paragraphs [0019], [0061], [0026], [0062], [0066], [0074], [0196]; claim 80).




     (see Summary in paragraphs [0025]-[0037], Description of the Drawings, Description of the Sequence Listing, Detailed Description, Examples, Claims),
      MASP-2 inhibitory antibodies that reduce MASP-2 dependent activations of various constructs (e.g., monoclonals, humanized, Fab, Fvs, etc.) (e.g., see paragraphs[0160]-[0195], [0202]-[0274], Examples 2-12) 
       including antibody modifications, including IgG2 / IgG4,, hinge regions, S228p (e.g., see paragraphs [0113], [0171], [0215], [0251], [0260], [0429]-[0492], [0566]-[0569] (including Tables and Examples), 
      including modifications to enhance desirable properties , including serum half-life of the antibodies, including IgG1, IgG2, IgG3, IgG4 immunoglobulins, ([0167], [0171]; (Table 2)
including IgG4 mutant in hinge region (e.g., see paragraphs [0566]–[0569),
      including high affinity anti-MASP-2 antibody OMS646; also OM5646), 1720_dc35VH21N11V) (see paragraphs [0060], [0064]-[0074], [0903], [0208], [0253], [0316] , [0558]-[0613]; see Tables, Figures and Examples),
      Pharmaceutical Carriers and Delivery Vehicles. Systemic Delivery, (paragraphs [0276]-[0298]), including Treatment Regimes in therapeutic amounts, Dosages, Articles of Manufacture (e.g., see paragraphs [0299]-[0318]),
     Including administration via subcutaneous, intramuscular, intravenous, etc. (e.g., see paragraphs [0060], [0280], [0284], [0289], [0290], [0295]),
     (see entire document, including Abstract, Drawings, Field of the Invention, Background, Summary, Description of the Drawings, Description of the Sequence Listing, Detailed Description, Definitions, Overview, MASP-2 Inhibitory Antibodies, Pharmaceutical Carriers and Delivery Vehicles Systemic Delivery, Local Delivery, Treatment Regimes, Dosages, Articles of Manufacture, Therapeutic Uses of the Anti-MASP-2 Inhibitory Antibodies
     (see entire document, including Abstract, Drawings, Field of the Invention, Background, Summary, Description of the Drawings, Description of the Sequence Listing, Detailed Description, Definitions, Overview, MASP-2 Inhibitory Antibodies, Pharmaceutical Carriers and Delivery Vehicles Systemic Delivery, Local Delivery, Treatment Regimes, Dosages, Articles of Manufacture, Therapeutic Uses of the Anti-MASP-2 Inhibitory Antibodies; Examples, Claims).

     Note that Dudler et al. (US 2012/0282263) on its own OR as further evidence by the anti-MASP-2 antibody/ies OMS646 (also OM5646), 1720_dc35VH21N11V) (see paragraphs [0060], [0064]-[0074], [0903], [0208], [0253], [0316] [0558]-[0613]; see Tables, Figures and Examples) taught by Dudler et al
      OR as evidenced of these same anti-MASP-2 antibodies disclosed in the specification for the claims SEQ ID NOS. 67/70 recited in claims 19-20) (see the instant disclosure for the same anti-MASP-2 antibodies.

    Given the teachings known and practiced methods by the ordinary artisan at the time the invention was made that treating various conditions and disorders associated with complement activation, including the applicability of inhibitory anti-MASP-2 antibodies in various diseases / disorders associated with complement and MASP-2-inhibitors,


      Given the specificity and inhibitory properties of the prior art inhibitory anti-MASP-2 antibodies, including high affinity antibodies and the various properties and targets associated with complement activation 
       it is reasonable to conclude that the prior art antagonistic anti-MASP-2 antibodies would have the inherent properties or the claimed limitations would naturally flow from the teachings of prior as they applies to the limitations recited in instant claims 3, 4, 10-13 and 18.

    Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., inhibitory anti-MASP-2 antibodies that treat various conditions and diseases, including anti-MASP-2 antibodies with the functional / structural properties indicated above and the treatment of CAPS with complement inhibitors, including inhibitors of MASP-2-mediated interactions and activities including complement activation) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of administering inhibitory anti-MASP-2 antibodies that inhibited MASP-2-mediated interactions / activities, including complement activation in various diseases and conditions, including CAPS with a reasonable expectation of success at the effective filing date of the instant application. 

     Since inhibitory anti-MASP-2 antibodies inhibit complement activation as various levels and the prior art taught treating CAPS with various complement inhibitors including inhibitory anti-MASP-2 antibodiess,
    it would have been predictable at the time of the invention, there would have been reasonable expectation of successful development of treating CAPS with anti-MASP-2 antibodies that to accomplish such goals.  

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  


     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. 
     See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
   
7.  No claim is allowed.

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 4, 2021